Citation Nr: 0738562	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-03 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether a May 1988 decision of the Board of Veterans' Appeals 
(Board), denying entitlement to a permanent and total 
disability rating for pension purposes, may be revised or 
reversed based on clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:     Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This matter arises from a motion to the Board, filed by the 
veteran in January 2005, alleging CUE in a Board decision of 
May 1988, that denied permanent and total disability rating 
for pension purposes.  The Board's May 1988 decision involved 
affirmance of pension termination.


FINDING OF FACT

A May 1988 Board decision, which denied entitlement to a 
permanent and total disability rating for pension purposes, 
was reasonably supported by evidence then of record and 
prevailing legal authority, and the Board decision was not 
undebatably erroneous.


CONCLUSION OF LAW

There was no CUE in a May 1988 Board decision which denied 
entitlement to a permanent and total disability rating for 
pension purposes.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1403 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, while the Board is generally 
required to address the Veterans Claims Assistance Act of 
2000 (VCAA), the Board notes that it is not necessary to 
discuss the VCAA in connection with the veteran's Motion in 
this case.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the provisions of 
the VCAA do not apply to a claim based on an allegation of 
clear and unmistakable error in a previous decision.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  

The Court held that an attempt to obtain benefits based on an 
allegation of clear and unmistakable error "is fundamentally 
different from any other kind of action in the VA 
adjudicative process."  Livesay v. Principi, 15 Vet. App. at 
178.  An allegation of CUE does not represent a "claim," 
but rather is a collateral attack on a final decision.  It 
involves a legal challenge to a prior Board decision and does 
not involve acquiring or submitting any additional evidence.  
Therefore, the provisions of the VCAA are not for application 
in the adjudication of the issue of CUE in a prior final 
decision.

Analysis

Before November 21, 1997, a claimant was precluded by law 
from collaterally attacking a prior final Board decision by 
alleging CUE in either the Board's decision or in a rating 
decision that was subsumed in that decision.  Smith v. Brown, 
35 F.3d, 1516 (Fed. Cir. 1994).  However, such challenges 
have been permitted since November 21, 1997, the date of 
enactment of Pub. L. No. 105-111, 111 Stat. 2271.  The 
statutory authority for the revision of Board decisions on 
the basis of CUE granted by Public Law No. 105-111 is found 
in 38 U.S.C.A. §§ 5109A (a) and 7111 which codified, without 
substantive change, the existing regulation, 38 C.F.R. 
§ 3.105(a), providing for revision of RO decisions on the 
basis of CUE.  Donovan v. West, 158 F.3d 1377 (Fed. Cir. 
1998); Dittrich v. West, 163 F.3d 1349, 1352 (Fed. Cir. 
1998).  

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board on its own motion or by a party to the 
decision.  38 C.F.R. § 20.1400.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. § 20.1400-1411.  The motion alleging 
CUE in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  

Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement for specific allegations.  Motions that fail 
to comply with these requirements shall be dismissed without 
prejudice to refilling.  38 C.F.R. § 20.1404(b).

Rule 1403, found at 38 C.F.R. § 20.1403, relates what does 
and what does not constitute CUE, and provides as follows:

(a)  General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.

(b)  Record to be reviewed.  (1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  (2) [Omitted].

(c)  Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d)  Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.

(e)  Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

Prior decisions issued by the Court with regard to clear and 
unmistakable error in RO rating decisions provide guidance in 
determining whether clear and unmistakable error exists in a 
Board decision.  As stated by the Court, in order for clear 
and unmistakable error to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.

See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

It has been held that CUE is a very specific and rare kind of 
error; it is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

Similarly, the VA's breach of its duty to assist cannot form 
a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. 
App. 377, 382 (1994).

Accordingly, a determination of whether the May 1988 Board 
decision was based on CUE must be based on the law then in 
effect and the evidence then of record.  Thus, in assessing 
this particular motion for CUE in the Board's May 1988 
decision, the Board may not now apply new law on service 
connection, nor may it consider evidence that was received 
after the May 1988 decision.

There is no doubt that the Board, in its May 1988 decision, 
considered the pertinent law then in effect.  Specifically, 
as noted in the May 1988 decision of the Board, that law 
authorized the payment of pension to a veteran of a war who 
has the requisite service and who is permanently and totally 
disabled.  38 U.S.C. § 502, 521.  If the disability was less 
than 100 percent and the veteran was under 65 years of age, 
the veteran must have been unemployable by reason of 
disability.  38 C.F.R. § 3.321, 3.340, 3.342 and part 4 
(1987).  

In addition, the Board considered 38 C.F.R. § 3.344(a) 
(1987), which provided that rating agencies will handle cases 
affected by a change of medical findings or diagnosis, so as 
to produce the greatest degree of stability of disability 
evaluations consistent with the laws and regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete.  

Ratings on account of diseases subject to temporary or 
episodic improvement, for example, epilepsy and 
psychoneurotic reaction, will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  38 C.F.R. § 3.344(a) 
(1987).  

The Board further considered 38 C.F.R. § 3.301(c)(2)(1987), 
which provided that the simple drinking of alcoholic beverage 
is not of itself willful misconduct.  The deliberate drinking 
of a known poisonous substance or under conditions which 
would raise a presumption to that effect will be considered 
willful misconduct.  

If, in the drinking of a beverage to enjoy its intoxicating 
effects, intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered the result of the person's willful misconduct.  
Organic diseases and disabilities which are a secondary 
result of the chronic use of alcohol as a beverage, whether 
out of compulsion or otherwise, will not be considered of 
willful misconduct origin.  38 C.F.R. § 3.301(c)(2)(1987).

The veteran and his representative allege that the Board's 
May 1988 decision adjudicated the appeal as if the issue was 
entitlement to pension as opposed to restoration of it and 
that, although the Board referenced 38 C.F.R. § 3.344 and 
discussed one portion of the regulation, it failed to address 
the remaining parts of this regulation which pertaines to 
stabilization of disability evaluations.  In addition, it is 
argued that the Board failed to apply 38 C.F.R. § 3.343, 
pertaining to the continuance of total disability ratings.  

Essentially, it is argued that the Board (1) failed to 
determine whether the "alleged sustained improvement was 
attained under the ordinary conditions of life" and whether 
such improvement could be maintained under the ordinarly 
condition of life and (2) did not review the veteran's 
disability in relation to its history and whether the 
examination on which termination of pension benefits was 
based was at least as full and complete as the one on which 
benefits were granted or continued.

Review of the May 1988 decision reflects that the Board noted 
the veteran's history of epilepsy and found that it was 
adequately managed with Dilantin and that he had had no 
significant convulsive problems even during episodes of 
alcohol abuse.  The Board further found that the veteran's 
alcohol abuse was considered willful misconduct for which 
pension is not payable.  The Board considered the veteran's 
April 1986 VA general medical examination report as well as 
his April 1986 psychiatric examination report.  

In addition, the evidence of record at the time of this 
decision also included a June 1986 report of liver and spleen 
scan and VA and private hospitalization and treatment records 
reflecting many years of medical treatment.  These records 
documented the veteran's long history of alcohol abuse, to 
include a 1983 hospitalization for alcohol dependence and an 
October 1986 admission for multiple body trauma after being 
hit by another person during a period when he had been 
drinking alcoholic beverages for about 16 days.  

The Board noted that the veteran's alcohol abuse was a 
deliberate or intentional wrongdoing with conscious disregard 
of its probable consequences and, thus, was considered to be 
willful misconduct for which pension was not payable.  
Accordingly, the Board found that, under the circumstances, 
the evidence of record clearly warranted a conclusion that 
sustained improvement has been demonstrated, and that such 
improvement is likely to be maintained under the ordinary 
conditions of life.  

This conclusion, based on consideration the veteran's medical 
history at the time of the May 1988 Board decision, clearly 
reflects consideration of 38 C.F.R. § 3.344 with respect to 
stabilization of disability evaluations.  Thus, the May 1988 
decision of the Board did not fail to determine whether the 
"alleged sustained improvement was attained under the 
ordinary conditions of life" and whether such improvement 
could be maintained under the ordinarly condition of life.  

Although the Board did not make a determination as to whether 
the examinations on which termination of pension benefits was 
based was at least as full and complete as the one on which 
benefits were granted or continued; this does not rise to the 
level of CUE.  Specifically, it is not shown that this error, 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).

In this regard, it is noted that the claims file contains 
evidence which is written in the Spanish language.  
Specifically, the veteran's June 1987 VA Form 9, Appeal to 
Board of Veterans' Appeals, is written in Spanish; however, 
an apparently inexact translation of this communication is 
attached.  In addition, the claims file includes medical 
evidence written in the Spanish language which has not been 
translated; however, inasmuch as the most recent of this 
evidence is dated in 1984 and the veteran's pension 
termination was effective from November 1986, the Board finds 
that this evidence is not relevant to the May 1988 decision 
of the Board.  Moreover, insofar as the failure to obtain 
translations of this evidence results in the failure of the 
duty to assist, such failure does not form a basis for a 
claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

The veteran and his representative essentially ask the Board 
to reweigh the evidence and to conclude that there should 
have been no affirmance of the termination of the veteran's 
pension by the Board in May 1988.  However, CUE in a prior 
final decision may not be found by a reweighing of the 
evidence.

In sum, the May 1988 Board decision, which denied entitlement 
to a permanent and total disability rating for pension 
purposes, was reasonably supported by evidence then of record 
and prevailing legal authority, and the Board decision was 
not undebatably erroneous.  The May 1988 Board decision does 
not rest on CUE.  The Board therefore must deny the CUE 
motion to revise or reverse the May 1988 Board decision.


ORDER

The motion that there was CUE in a May 1988 Board decision is 
denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


